Title: [The Case of Field v. Lambert, December 1758.]
From: Adams, John
To: 

 
       The Mistery of Masonry not Freemasonry, comprehends the Plaistering of Walls and Cielings, as well as the Laying of Bricks and building Chimneys, so that it is more extensive than the Addition of Bricklayer. Masonry deals in Cement, in every Thing which requires the Use of the Trowell, and was an Art, an Occupation before the society that goes by that name was ever heard of in the World, for this society took its Name from that Trade by reason of The Trowell which was an Instrument common to these Gentlemen and their less honourable brethren, the Bricklayers, and Mortar managers. This Society has been called Lobronorum, ficto nomine, generosa, compacta societas, which shews it was a Nick name borrowed from these manual Artificers and applied to that Society.
       Query. Is not the omission of the County, in the Direction to the Constables of Braintree, a fatal omission.
       2. Should it I not have been added, after “said Joseph,” these Words, “who sues as well in Behalf of the Poor of the North Precinct, in Braintree, as for him self.”
       3. Would not the Word “found” have been more proper than “taken up” and if Defendant pleads not guilty modo et forma, will not a failure to prove that Field had taken the Horses up i.e. that he had bridled or haltered them or else had begun to drive them towards the Pown, be a failure to prove the Declaration? Or in other Words, will Evidence Proof by Witnesses that he had seen the Horses, been to his Neighbours House to borrow a Halter, and then into his own to get a Hand to assist him in catching the Horses, be sufficient Evidence of his taking up the Horses according to the Words of the Declaration.
       4. Should there not have been a more express and positive Averrment that the Horses broke into his Close and did Damage there than that which is implied in the Words, “rescu’d 2 Horses which the Plaintiff had taken up Damage feasant,” there?
       5. Should it not have been averred, that Lambert entered the Close subtilly and craftily, intending and contriving, to prevent the said Field from driving them to Pound, and of consequence to defraud Field of his Recompence for the Damages the Horses had done him?
       6. The Declaration begins in Trespass, but it concludes in Debt, “which sums so forfeited and due,” the Defendant has refused to pay. This sounds like Debt for some certain sum that is compleatly due by force of some Law of the Province. These sums may be said to be compleatly due, but the Damages, that Field was to recover for himself, were quite uncertain. Now Query whether this is not in some sort blending together Debt and Trespass, and Q. whether such a blending is not fatal?
       7. It is concluded ad Damnum of said Joseph the whole sum Damages and forfeiture and all.—Q. will not this be fatal.
       8. Is Mason a good Addition?
       9. Should there not have been a more particular Averment of the Value of the Damages the Horses did, in breaking Fence, trampling and eating Grass &c.
       10. What is the Method of Proceedings on an Information? Can an Information be filed vs. Lambert this Court?
       11. Should the forfeiture be sett forth to be to the Poor of the North Precinct or to the Poor of the Town of Braintree.
        Close against the Road, from which the Horses broke in was  in that Place where the Horses broke in  Difference, as the Horses had no Right to go in  Road?
        And Query Whether that Entry and driving away, is a Rescous. Field had not actually taken up the Horses, i.e. had not bridled nor haltered them.
      